Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mara E. Deboe on February 2, 2022.

The application has been amended as follows: 

Claim Amendment
(i) With regard to claim 4 (line 3), the term "the HGA" has been changed to the term --the at least one HGA--.
(ii) With regard to claim 5 (line 3), the term "the HGA" has been changed to the term --the at least one HGA--.
(iii) With regard to claim 7 (line 2), the term "the HGA" has been changed to the term --the at least one HGA--.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 9, and 16, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, a storage system comprising: a media player including a preamplifier; and a storage cartridge attached to the media player across an interconnect and adapted to perform data access operations responsive to signals received from the media player through the interconnect, the storage cartridge having: a flex coupled to at least one HGA, the flex including electrical traces for routing control signals between the interconnect and the at least one HGA, a current shunt mechanism that selectively grounds the electrical traces when the storage cartridge is uncoupled from the media player and selectively ungrounds the electrical traces when the storage cartridge is coupled to the media player, the storage cartridge lacking an independent read/write preamplifier.
Additionally, the instant invention (as set forth in independent claim 9) provides for a method comprising: generating, by a preamplifier within a media player, a plurality of analog signals; directing the analog signals across an interconnect and to a head gimbal assembly (HGA) within a storage cartridge, the storage cartridge including a flex that includes electrical traces for routing control signals between the interconnect and the HGA, the storage cartridge lacking an independent read/write preamplifier; and selectively grounding the electrical traces when the storage cartridge is uncoupled from the media player and selectively ungrounding the electrical traces when the storage cartridge is coupled to the media player.
Additionally still, the instant invention (as set forth in independent claim 16) provides for a storage system comprising: multiple storage cartridges that each individually lack a read/write preamplifier; and a media player adapted to selectively couple with and provide data access to each of the multiple storage cartridges, the media player including a preamplifier that amplifies and transmits analog signals across an interconnect to a select one of the storage cartridges coupled with the media player, Holzer Patel Drennan5Attorney Docket No. STL 074693.10each of the multiple storage cartridges further having: a flex including electrical traces for routing control signals between the interconnect and an HGA in the storage cartridge, and a current shunt mechanism that selectively grounds the electrical traces when a select storage cartridge is uncoupled from the media player and selectively ungrounds the HGA when the select storage cartridge is coupled to the media player.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a storage system, as set forth in independent claims 1 and 16. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1 and 16.
supra, and in particular, the emphasized method steps and utilization of structure associated with the implementation of such process steps carried out as set forth in independent method claim 9, as articulated in the claimed invention. 
It is noted, however, that the "emphasized method steps and utilization of structure associated with the implementation of such process steps" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized method steps and utilization of structure associated with the implementation of such process steps emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and execution in association with claimed structure to perform the claimed process(es) as prescribed by the independent claim 9.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 9, and 16.
Moreover, since claims 2-8 and 10-15 and 17-19 depend from and further limit the allowable subject matter of independent claims 1, 9, and 16, respectively, they too are considered allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688